                                                      Case 2:15-cv-01155-RFB-EJY Document 101 Filed 07/13/20 Page 1 of 2


                                                  1   Thomas J. Donaldson
                                                      Nevada Bar No. 5283
                                                  2   Sue S. Matuska
                                                      Nevada Bar No. 6051
                                                  3   Dyer Lawrence, LLP
                                                      2805 Mountain Street
                                                  4   Carson City, Nevada 89703
                                                      Phone: (775) 885-1896
                                                  5   Facsimile: (775) 885-8728
                                                      tdonaldson@dyerlawrence.com
                                                  6   smatuska@dyerlawrence.com

                                                  7   Attorneys for Plaintiffs

                                                  8
                                                                                    UNITED STATES DISTRICT COURT
                                                  9
                                                                                           DISTRICT OF NEVADA
                                                 10
                                                 11   JILL LEFF, CLAUDIA KRAUSE, KRISTA         )
                                                      SHIELDS, CHRISTOPHER STEWART,             )
                                                 12   NEKISHA SIMPSON, CARRIE CHAPPELL,         )
                                                      CAROLYN DOYEL, KODZO ATTILA,              )                   CASE NO. 2:15-cv-01155-RFB-EJY
                                                 13   JOSEPH PORTILLA, AMANDA LA FORTE,         )
                                                      PATRICIA WEBB, MARY RICE, BARBARA         )
                                                 14   GAMMAGE, FRANCIS SIMONE BOJAR, and        )                   STIPULATION AND ORDER
                                                      GLEN ROWLEY,                              )                   TO EXTEND TIME TO FILE
                                                 15                                             )                   SUPPLEMENTAL BRIEFING
                                                             Plaintiffs,                        )                   ORDERED AT JUNE 10, 2020
                                                 16                                             )                   EVIDENTIARY HEARING
                                                      v.                                        )                        (First Request)
                                                 17                                             )
                                                      CLARK COUNTY SCHOOL DISTRICT,             )
                                                 18   a county school district,                 )
                                                                                                )
                                                 19          Defendant.                         )
                                                                                                )
                                                 20   __________________________________________)

                                                 21          COME NOW Plaintiff GLEN ROWLEY and Defendant, CLARK COUNTY SCHOOL

                                                 22   DISTRICT, by and through their attorneys of record, and hereby stipulate that the parties may have

                                                 23   up to and including July 27, 2020, to file the supplemental briefing ordered at the June 10, 2020,

                                                 24   hearing. Dckt 99. Plaintiff's counsel will provide attorney fee calculations to Defendant's counsel by
                     Carson City, Nevada 89703




                                                 25   July 20, 2020. The supplemental briefing is currently due July 13, 2020. This is the first request for
Dyer Lawrence, LLP
                     2805 Mountain Street




                                                 26   an extension and is being requested in good faith and not for any reason of delay but because of recent
                     (775) 885-1896




                                                 27   work commitments and July schedule of counsel for both parties.

                                                 28   ///
                                                      Case 2:15-cv-01155-RFB-EJY Document 101 Filed 07/13/20 Page 2 of 2


                                                  1          Therefore, the parties respectfully request that the parties may have up to and including July

                                                  2   27, 2020, to file their supplemental briefing ordered at the June 10, 2020, hearing.

                                                  3          DATED this 7th day of July, 2020.

                                                  4   DYER LAWRENCE, LLP                                    CLARK COUNTY SCHOOL DISTRICT

                                                  5
                                                  6   By: /s/ Sue S. Matuska                                By: /s/ Jon M. Okazaki
                                                         Thomas J. Donaldson                                   Jon M. Okazaki
                                                  7      Nevada Bar No. 5283                                   Nevada Bar No. 4710
                                                         Sue S. Matuska                                        Attorney for Defendant
                                                  8      Nevada Bar No. 6051
                                                         Attorneys for Plaintiffs
                                                  9
                                                 10
                                                                                                            IT IS SO ORDERED:
                                                 11
                                                 12
                                                                                                        ________________________________
                                                                                                        RICHARD F. BOULWARE, II
                                                 13                                                        UNITED
                                                                                                        UNITED    STATES DISTRICT
                                                                                                                STATES   DISTRICT JUDGE
                                                                                                                                   JUDGE
                                                 14                                                     DATED this 13th day of July, 2020.
                                                                                                          DATED:
                                                 15
                                                 16
                                                 17
                                                 18
                                                 19
                                                 20
                                                 21
                                                 22
                                                 23
                                                 24
                     Carson City, Nevada 89703




                                                 25
Dyer Lawrence, LLP
                     2805 Mountain Street




                                                 26
                     (775) 885-1896




                                                 27
                                                 28

                                                                                                      -2-
